DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings were received on 20 December 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement filed on 26 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
In particular, proper listing and identification of all cited references has not been provided. See MPEP 609.01(B)(2) and MPEP 609.04(a).

Allowable Subject Matter
Regarding claims 1, 11, 15, and 16, none of the references of record alone or in combination discloses or suggests the decoder is set to a first selection state for a first period within the predetermined data period and is set to a second selection state for a second period after the first period within the predetermined data period, in combination with the other elements of the instantly claimed invention.

Claims 2, 4-10, 12, and 17 depend from claims 1, 11, 15. Accordingly, claims 1, 2, 4-12, and 15-17 are allowed.

Election/Restrictions
The 14 May 2021 Restriction Requirement is hereby withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
20 January 2022